Citation Nr: 0722408	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  04-24 978A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether an overpayment of Department of Veterans Affairs 
compensation benefits payable for the veteran's spouse was 
properly created.

2.  Entitlement to waiver of recovery of an overpayment of VA 
compensation benefits.

(The claim of entitlement to service connection for post-
traumatic stress disorder (PTSD); entitlement to a temporary 
total disability rating for PTSD based on a period of 
hospitalization from November 22, 1993, to January 24, 1994, 
under the provisions of 38 C.F.R. § 4.29; entitlement to an 
increased evaluation for postoperative degenerative arthritis 
of the left knee, with limitation of motion and laxity, 
currently rated as 20 percent disabling; and entitlement to 
an increased rating for postoperative residuals of bilateral 
varicose veins, currently rated as 30 percent disabling, will 
be addressed in a separate decision under a separate docket 
number, in addition, a claim seeking an earlier effective 
date for the grant of a total disability rating based on 
individual unemployability (TDIU) will be addressed in a 
separate decision, under a separate docket number.)  

REPRESENTATION

Appellant represented by:	Sheila Campbell, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
January 1973.  He had additional service in the U. S. Army 
Reserve from March 1977 to March 1981.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from decisions of the North Little Rock, 
Arkansas, Department of Veterans Affairs (VA) Regional Office 
(RO).

The Board notes that in December 2004, the veteran testified 
at a video conference hearing before the undersigned Acting 
Veterans Law Judge designated by the Chairman of the Board to 
conduct that hearing pursuant to 38 U.S.C.A. § 7102(b) (West 
2002).  A copy of the transcript of that hearing is in the 
claims file.

The veteran's case was certified on appeal to the Board in 
August 2006.  The veteran submitted additional medical 
evidence to the RO that same month.  The RO forwarded the 
evidence to the Board in September 2006.  See 38 C.F.R. 
§ 19.37(b) (2006).  

The Board notes that, following certification of an appeal, 
evidence can be submitted to the Board for consideration 
under certain circumstances.  See 38 C.F.R. § 20.1304 (2006).  
However, the evidence in this case is a medical report 
submitted in support of the veteran's claim involving 
severance of service connection for fibromyalgia.  The 
evidence is not relevant to the issue on appeal.  It will not 
be considered in the appellate review in this case.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The Board remanded the veteran's case in September 2005.  At 
that time, the Board noted that a veteran can challenge both 
the creation of an overpayment and the monetary calculation 
of the debt.  It was also noted that the claims folder did 
not contain a copy of such notification from the RO informing 
the veteran of the amount of his indebtedness (or of any 
other amount, for that matter).  The veteran was told that 
there was an overpayment because he had collected additional 
compensation for his spouse after he was divorced.  Without 
information regarding the amount of the debt, the veteran 
cannot challenge the amount of the calculated overpayment, 
and the Board cannot determine if the veteran was correctly 
notified of the amount of his overpayment.

The RO was to obtain a copy of the letter informing the 
veteran of the amount of his overpayment and associate it 
with the claims folder.  There is no indication in the claims 
folder that this was done.

In addition, the RO relied on a submission from the veteran 
where he advised that he was divorced from his wife on August 
23, 2000.  The date of this submission was in July 2002.  The 
veteran included a copy of what the RO described as the 
divorce decree.  However, the document submitted by the 
veteran is not a divorce decree.  It is the veteran's 
complaint, or request, to the court seeking a divorce.  There 
is a date stamp in the upper right-hand corner showing that 
the request for divorce was received by the court on August 
23, 2000.  There is no evidence to show that the divorce was 
granted on that day.  Thus, the date for calculating the 
veteran's entitlement to payments for his spouse is in 
question, and the amount of his overpayment is also in 
question. 

On remand, the RO should obtain a copy of the original letter 
notifying the veteran of the amount of the overpayment, as 
well as a copy of the actual divorce decree.  The RO may have 
to recalculate the amount of overpayment based on the date 
the divorce became final.  If so, a new letter notifying the 
veteran of the amount of overpayment will be required.  

The Board also found that the issue of a waiver of the 
overpayment was inextricably intertwined with the validity of 
the debt issue at the time of the remand in September 2005.  
The Board held that it did not have jurisdiction of that 
issue at the time of the remand.  However, the RO was to 
adjudicate the issue of entitlement to a waiver of the 
overpayment.  

The RO did adjudicate the issue of a waiver of the 
overpayment and provided notice of the denial of a waiver in 
May 2006.  The decision by the Committee on Waivers and 
Compromise (COWC) specifically held that the veteran was 
overpaid for the period from September 1, 2000, to May 1, 
2003, when the additional compensation for the veteran's 
spouse was discontinued.  Since there is a question as to the 
date of the veteran's divorce, the period for calculating the 
overpayment, thus the actual amount of overpayment, is also 
in question.

The veteran's attorney submitted several statements in August 
2006.  In one statement, the attorney noted that the 
veteran's overpayment should be waived.  The Board construes 
this statement as a notice of disagreement with the May 2006 
denial of a waiver.  

The veteran must be provided with a statement of the case 
(SOC) in response to this timely notice of disagreement.  See 
Manlincon v. West, 12 Vet. App. 328 (1999).  An SOC should be 
issued unless the veteran's claim is resolved in some manner, 
such as by a favorable RO decision, or by withdrawal of the 
claim.

The remanding of this issue must not be read as an acceptance 
of jurisdiction over the same by the Board.  The Board may 
only exercise jurisdiction over an issue after an appellant 
has filed both a timely notice of disagreement to a rating 
decision denying the benefit sought, and a timely substantive 
appeal.  38 U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 Vet. 
App. 554 (1993).  The RO should return this issue to the 
Board only if the veteran perfects an appeal in accordance 
with the provisions of 38 U.S.C.A. § 7105.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain a copy of the 
original notice letter to the veteran 
concerning the amount of any compensation 
benefits overpayment incurred.  If the 
veteran's debt is recalculated, based on 
the development required by this remand, 
then a copy of any notice of that debt 
must be associated with the claims 
folder.

2.  The RO should contact the veteran for 
a copy of his final divorce decree.  If 
the veteran is unable to provide a copy, 
the RO should seek a copy from the court 
of jurisdiction noted on the complaint 
submitted in July 2002.  The case is 
identified by docket number and can be 
tracked by that number by the court.  

3.  Upon completion of the above, the RO 
must re-adjudicate the validity of the 
debt in this case.  If the determination 
is that the debt is valid, the veteran, 
and his attorney, should be furnished 
with a supplemental statement of the case 
(SSOC).

4.  The RO should issue the veteran a 
statement of the case in response to his 
NOD in regard to the denial of a waiver 
of his overpayment.  If, and only if, the 
veteran files a timely substantive 
appeal, the issue should be certified on 
appeal to the Board.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
CHRISTOPHER J. GEARIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



